
	
		I
		111th CONGRESS
		1st Session
		H. R. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Conyers (for
			 himself, Mr. Nadler of New York,
			 Ms. Jackson-Lee of Texas,
			 Mr. Wexler, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 House Administration and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To protect voting rights and to improve the
		  administration of Federal elections, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Voting Opportunity and
			 Technology Enhancement Rights Act of 2009.
			(b)Table of
			 ContentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Improving Election Administration
					Sec. 101. National Federal write-in absentee
				ballot.
					Sec. 102. Verified ballots; preservation.
					Sec. 103. Requirements for counting provisional
				ballots.
					Sec. 104. Minimum requirements for voting systems and poll
				workers in polling places.
					Sec. 105. Election day registration.
					Sec. 106. Integrity of voter registration list.
					Sec. 107. Early voting.
					Sec. 108. Improvements to voting systems.
					Sec. 109. Voter registration.
					Sec. 110. Establishing voter identification.
					Sec. 111. Impartial administration of elections.
					Sec. 112. Strengthening the Election Assistance
				Commission.
					Sec. 113. Additional protections to ensure fair administration
				of Federal elections.
					Sec. 114. Authorization of appropriations.
					Sec. 115. Effective date.
					Title II—Prohibiting Deceptive Practices
					Sec. 201. Prohibition on deceptive practices in Federal
				elections.
					Sec. 202. Modification of penalty for voter
				intimidation.
					Sec. 203. Sentencing guidelines.
					Sec. 204. Reporting violations and remedial action.
					Title III—Prohibiting Voter Caging
					Sec. 301. Voter caging and other questionable challenges
				prohibited.
					Sec. 302. Severability.
					Title IV—Restoring Voting Rights
					Sec. 401. Rights of citizens.
					Sec. 402. Enforcement.
					Sec. 403. Notification of restoration of voting
				rights.
					Sec. 404. Definitions.
					Sec. 405. Relation to other laws.
					Sec. 406. Federal prison funds.
					Sec. 407. Effective date.
					Title V—Election Day as Legal Public Holiday
					Sec. 501. Treatment of election day in same manner as legal
				public holiday for purposes of Federal employment.
					Sec. 502. Study by Comptroller General of impact on voter
				participation.
					Sec. 503. Sense of Congress regarding treatment of day by
				private employers.
				
			IImproving Election
			 Administration
			101.National
			 Federal write-in absentee ballot
				(a)Requiring States
			 To Accept Ballot
					(1)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended by adding at the end the following new
			 subtitle:
						
							CAdditional
				requirements
								321.Use of National
				Federal write-in absentee ballot
									(a)In
				generalAny person who is otherwise qualified to vote in a
				Federal election in a State shall be permitted to use the national Federal
				write-in absentee ballot prescribed by the Commission under section 297 to cast
				a vote in an election for Federal office.
									(b)Submission and
				processing
										(1)In
				generalExcept as otherwise provided in this section, a national
				Federal write-in absentee ballot shall be submitted and processed in the manner
				provided under the standards prescribed by the Commission under section
				297(b).
										(2)DeadlineAn
				otherwise eligible national Federal write-in absentee ballot shall be counted
				if postmarked or signed before the close of the polls on election day and
				received by the appropriate State election official on or before the date which
				is 10 days after the date of the election or the date provided for receipt of
				absentee ballots under State law, whichever is later.
										(c)Special
				rulesThe following rules shall apply with respect to national
				Federal write-in absentee ballots:
										(1)In completing the
				ballot, the voter may designate a candidate by writing in the name of the
				candidate or by writing in the name of a political party (in which case the
				ballot shall be counted for the candidate of that political party).
										(2)In the case of the
				offices of President and Vice President, a vote for a named candidate or a vote
				by writing in the name of a political party shall be counted as a vote for the
				electors supporting the candidate involved.
										(3)Any abbreviation,
				misspelling, or other minor variation in the form of the name of a candidate or
				a political party shall be disregarded in determining the validity of the
				ballot.
										(d)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
									.
					(2)Conforming
			 amendment relating to enforcementSection 401 of the Help America
			 Vote Act of 2002 (42 U.S.C. 15511) is amended by striking and
			 303 and inserting 303, and subtitle C.
					(3)Clerical
			 amendmentThe table of contents of title III of such Act is
			 amended by adding at the end the following:
						
							
								Subtitle C—Additional
				Requirements
								Sec. 321. Use of national Federal write-in
				absentee
				ballot.
							
							.
					(b)Guidance and
			 Standards for National Federal write-in absentee ballot
					(1)In
			 generalTitle II of the Help America Vote Act of 2002 (42 U.S.C.
			 15321 et seq.) is amended by adding at the end the following new
			 subtitle:
						
							EGuidance and
				standards
								297.National
				Federal write-in absentee ballot
									(a)Form of
				ballotThe Commission shall prescribe a national Federal write-in
				absentee ballot (including a secrecy envelope and mailing envelope for such
				ballot) for use in elections for Federal office.
									(b)StandardsThe
				Commission shall prescribe standards for—
										(1)distributing the
				national Federal write-in absentee ballot, including standards for distributing
				such ballot through the Internet; and
										(2)processing and
				submission of the national Federal write-in absentee
				ballot.
										.
					(2)Conforming
			 amendmentSection 202 of the Help America Vote Act of 2002 (42
			 U.S.C. 15322) is amended—
						(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7); and
						(B)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)carrying out the
				duties described in subtitle
				E;
								.
						(3)Clerical
			 amendmentThe table of contents for title II of such Act is
			 amended by adding at the end the following:
						
							
								Subtitle E—Guidance and
				Standards
								Sec. 297. National Federal write-in
				absentee
				ballot.
							
							.
					(c)Coordination
			 with Uniformed and Overseas Citizens Absentee Voting Act
					(1)In
			 generalThe Presidential designee under the Uniformed and
			 Overseas Absentee Voting Act, in consultation with the Election Assistance
			 Commission, shall facilitate the use and return of the national Federal
			 write-in ballot prescribed by the Commission under section 297 of the Help
			 America Vote Act of 2002 (as added by subsection (b)(1)) for absent uniformed
			 service voters and overseas voters so that such voters face no greater
			 difficulties in the submission and processing of their ballots than those faced
			 by absentee voters who reside in the United States.
					(2)DefinitionsThe
			 terms absent uniformed service voter and overseas
			 voter shall have the meanings given such terms by section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973gg–6).
					102.Verified
			 Ballots; Preservation
				(a)Verification
					(1)In
			 generalSection 301(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15481(a)) is amended by adding at the end the following new
			 paragraph:
						
							(7)Verified
				ballotsIn order to meet the requirements of paragraph (1)(A)(i),
				on and after January 1, 2011:
								(A)The voting system
				shall provide an independent means of voter verification which meets the
				requirements of subparagraph (B) and which allows each voter to verify the
				accuracy of the ballot before it is cast and counted, and to correct any errors
				before the record of the ballot is produced and preserved under this paragraph
				and paragraph (2)(B)(iii).
								(B)A means of voter
				verification meets the requirements of this subparagraph if the voting system
				allows the voter to choose from one of the following options to verify the
				voter’s vote selection:
									(i)A
				paper record.
									(ii)An audio
				record.
									(iii)A pictorial
				record.
									(iv)An
				electronic record or other means that provides for voter verification that is
				accessible for individuals with disabilities, including nonvisual accessibility
				for the blind and visually impaired, in a manner that provides privacy and
				independence equal to that provided for other voters.
									(C)Any means of
				verification described in clause (ii), (iii), or (iv) of subparagraph (B) must
				provide verification which is equal or superior to verification through the use
				of a paper record.
								(D)None of the means
				of verification under this paragraph may employ cryptography in the
				record.
								.
					(2)Conforming
			 amendmentClause (i) of section 301(a)(1)(A) of such Act (42
			 U.S.C. 15481(a)(1)(A)(i)) is amended by inserting and consistent with
			 the requirements of paragraphs (2), (4), and (7) after
			 independent manner.
					(b)Preservation of
			 RecordsSection
			 301(a)(2)(B)(iii) of such Act (42 U.S.C. 15481(a)(2)(B)(iii)) is amended to
			 read as follows:
					
						(iii)The record
				produced to meet the requirements of paragraph (1)(A)(i) and this paragraph
				shall be available as an official record for any audit or recount conducted
				with respect to any election in which the system is used, and shall be
				preserved after the voter has verified its accuracy—
							(I)in the case of a
				paper record, within the polling place on the date of the election in a manner
				that ensures the security of the votes as verified; and
							(II)in the case of a record described in clause
				(ii), (iii), or (iv) of paragraph (7)(B), through a method established by the
				Commission which provides protection of the record equal to or superior to the
				methods used to preserve paper
				records.
							.
				(c)Guidance
					(1)In
			 GeneralSubtitle E of title II of such Act, as added by section
			 101(b)(1), is amended by adding at the end the following new section:
						
							298.Verified
				ballots
								(a)StandardsThe Commission shall issue uniform and
				nondiscriminatory standards—
									(1)for verified
				ballots required under section 301(a)(7); and
									(2)for meeting the
				audit requirements of section 301(a)(2).
									(b)AuditsThe
				standards issued under subsection (a) shall provide for partial audits of the
				results of elections using the records produced pursuant to section 301(a)(7),
				and shall provide that those records shall be used for the official count of
				votes in the event that the tallies derived from the records differ from the
				tallies otherwise derived from the voting system used in the election
				involved.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added by this Act, is amended by adding at the end the following
			 new item:
						
							
								Sec. 298. Verified
				ballots.
							
							.
					(d)Reports
					(1)Election
			 Assistance CommissionSection 207 of such Act (42 U.S.C. 15327)
			 is amended—
						(A)by redesignating
			 paragraph (5) as paragraph (6); and
						(B)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)A description of
				the progress on implementing the verified ballot requirements of section
				301(a)(7) and the impact of the use of such requirements on the accessibility,
				privacy, security, usability, and auditability of voting
				systems.
								.
						(2)State
			 reportsSection 258 of such
			 Act (42 U.S.C. 15408) is amended—
						(A)by striking
			 and at the end of paragraph (2);
						(B)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(4)an analysis and
				description in the form and manner prescribed by the Commission of the progress
				on implementing the verified ballot requirements of section
				301(a)(7).
								.
						103.Requirements
			 for counting provisional ballots
				(a)In
			 generalSection 302 of the Help America Vote Act of 2002 (42
			 U.S.C. 15482) is amended—
					(1)by redesignating
			 subsection (d) as subsection (e); and
					(2)by
			 inserting after subsection (c) the following new subsection:
						
							(d)Statewide
				counting of provisional ballotsFor purposes of subsection
				(a)(4), notwithstanding at which polling place a provisional ballot is cast
				within the State, the State shall count such ballot if the individual who cast
				such ballot is otherwise eligible to vote in the
				election.
							.
					(b)Effective
			 dateSection 302(e) of such
			 Act (42 U.S.C. 15482(e)), as redesignated by subsection (a), is amended to read
			 as follows:
					
						(e)Effective Date
				for Provisional Voting and Voting Information
							(1)In
				generalExcept as provided in
				paragraph (2), each State and jurisdiction shall be required to comply with the
				requirements fo this section on and after January 1, 2004.
							(2)Statewide
				counting of provisional ballotsEach State shall be required to
				comply with the requirements of subsection (d) on and after January 1,
				2011.
							.
				104.Minimum
			 Requirements for voting systems and poll workers in polling places
				(a)Minimum
			 Requirements
					(1)In
			 generalSubtitle C of title III of the Help America Vote Act of
			 2002, as added by section 101(a)(1), is amended by adding at the end the
			 following new section:
						
							322.Minimum
				requirements for voting systems and poll workers
								(a)In
				generalEach State shall
				provide for the minimum required number of functioning and accurate voting
				systems and poll workers required in each precinct on the day of any Federal
				election and on any days during which such State allows early voting for a
				Federal election in accordance with the standards determined under section
				299A.
								(b)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added by section 101(a)(3), is amended by adding at the end the
			 following new item:
						
							
								Sec. 322. Minimum required voting systems
				and poll
				workers.
							
							.
					(b)Standards
					(1)In
			 generalSubtitle E of title II of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
						
							299.Standards for
				establishing the minimum required voting systems and poll workers
								(a)In
				generalThe Commission shall issue standards regarding the
				minimum number of voting systems and poll workers required in each precinct on
				the day of any Federal election and on any days during which early voting is
				allowed for a Federal election.
								(b)DistributionThe standards described in subsection (a)
				shall provide for a uniform and nondiscriminatory geographic distribution of
				such systems and workers, based on a ratio of the number of systems and workers
				per voter, taking into account voter registration statistics for the precinct,
				the most recent available census data regarding the number of individuals
				residing within the precinct who are eligible to register to vote, and the
				level of voter turnout during previous elections held in the precinct.
								(c)DeviationThe
				standards described in subsection (a) shall permit States, upon providing
				adequate public notice, to deviate from any allocation requirements in the case
				of unforeseen circumstances such as a natural disaster, terrorist attack, or a
				change in voter
				turnout.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 299. Standards for establishing the
				minimum required voting systems and poll
				workers.
							
							.
					105.Election day
			 registration
				(a)Requirement
					(1)In
			 generalSubtitle C of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							323.Election day
				registration
								(a)In
				general
									(1)RegistrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–6), each State shall permit any individual on the day of a Federal
				election—
										(A)to register to
				vote in such election at the polling place using the form established by the
				Commission pursuant to section 297; and
										(B)to cast a vote in
				such election.
										(2)ExceptionThe
				requirements under paragraph (1) shall not apply to a State in which, under a
				State law in effect continuously on and after the date of the enactment of this
				Act, there is no voter registration requirement for individuals in the State
				with respect to elections for Federal office.
									(b)Effective
				dateEach State shall be required to comply with the requirements
				of subsection (a) on and after January 1,
				2011.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 323. Election Day
				registration.
							
							.
					(b)Election day
			 registration form
					(1)In
			 generalSubtitle E of title II of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
						
							299A.Election day
				registration formThe
				Commission shall develop an election day registration form for elections for
				Federal
				office.
							.
					(2)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 299A. Election Day registration
				form.
							
							.
					106.Integrity of
			 voter registration list
				(a)In
			 GeneralSubtitle C of title
			 III of the Help America Vote Act of 2002, as added and amended by this Act, is
			 amended by adding at the end the following new section:
					
						324.Removal from
				voter registration list
							(a)Public
				noticeNot later than 45 days before any Federal election, each
				State shall provide public notice of all names which have been removed from the
				voter registration list of such State under section 303 since the later of the
				most recent election for Federal office or the day of the most recent previous
				public notice provided under this section.
							(b)Notice to
				individual voters
								(1)In
				generalNo individual shall be removed from the voter
				registration list under section 303 unless such individual is first provided
				with a notice which meets the requirements of paragraph (2).
								(2)Requirements of
				noticeThe notice required under paragraph (1) shall be—
									(A)provided to each
				voter in a uniform and nondiscriminatory manner;
									(B)consistent with
				the requirements of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg et seq.); and
									(C)in the form and
				manner prescribed by the Election Assistance Commission.
									(c)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
							.
				(b)Clerical
			 AmendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
					
						
							Sec. 324. Removal from voter registration
				list.
						
						.
				107.Early
			 voting
				(a)Requirements
					(1)In
			 generalSubtitle C of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							325.Early
				voting
								(a)In
				generalEach State shall allow individuals to vote in an election
				for Federal office not less than 15 days prior to the day scheduled for such
				election in the same manner as voting is allowed on such day.
								(b)Minimum early
				voting requirementsEach polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) shall—
									(1)allow such voting
				for no less than 4 hours on each day (other than Sunday); and
									(2)have uniform hours
				each day for which such voting occurs.
									(c)Application of
				Election Day Registration to Early VotingA State shall permit
				individuals to register to vote at each polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) in the same manner
				as the State is required to permit individuals to register to vote and vote on
				the day of the election under section 323.
								(d)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 325. Early
				voting.
							
							.
					(b)Standards for
			 early voting
					(1)In
			 generalSubtitle E of title II of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							299B.Standards for
				early voting
								(a)In
				generalThe Commission shall issue standards for the
				administration of voting prior to the day scheduled for a Federal election.
				Such standards shall include the nondiscriminatory geographic placement of
				polling places at which such voting occurs.
								(b)DeviationThe
				standards described in subsection (a) shall permit States, upon providing
				adequate public notice, to deviate from any requirement in the case of
				unforeseen circumstances such as a natural disaster, terrorist attack, or a
				change in voter
				turnout.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 299B. Standards for early
				voting.
							
							.
					108.Improvements to
			 voting systems
				(a)In
			 generalSection 301(a)(1)(B) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(1)(B)) is amended by striking , a punch card voting
			 system, or a central count voting system.
				(b)Clarification of
			 requirements for punch card systemsSection 301(a)(1)(A) of such
			 Act (42 U.S.C. 15481(a)(1)(A)) is amended by striking any lever
			 and inserting any punch card voting system, lever.
				109.Voter
			 registration
				(a)In
			 generalSection 303(b)(4) of the Help America Vote Act of 2002
			 (42 U.S.C. 15483(b)(4)) is amended by adding at the end the following new
			 subparagraphs:
					
						(C)ExceptionOn
				and after January 1, 2011—
							(i)in
				lieu of the questions and statements required under subparagraph (A), such mail
				voter registration form shall include an affidavit to be signed by the
				registrant attesting both to citizenship and age; and
							(ii)subparagraph (B)
				shall not apply.
							(D)Application to
				forms developed by StatesFor purposes of section 6(a)(2) of the
				National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4(a)(2)), any form
				developed and used by a State for the registration of voters in elections for
				Federal office shall not be considered to meet all of the criteria stated in
				section 9(b) of such Act unless the form meets the requirements of subparagraph
				(C).
						.
				(b)Internet
			 registration
					(1)In
			 generalSubtitle C of title III of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
						
							326.Internet
				registration
								(a)Internet
				registrationEach State shall establish a program under which
				individuals may access and submit voter registration forms electronically
				through the Internet.
								(b)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 326. Internet
				registration.
							
							.
					(c)Standards for
			 Internet registration
					(1)In
			 generalSubtitle E of such Act, as added and amended by this Act,
			 is amended by adding at the end the following new section:
						
							299C.Standards for
				Internet registration programsThe Commission shall establish standards
				regarding the design and operation of programs which allow electronic voter
				registration through the
				Internet.
							.
					(2)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 299C. Standards for Internet
				registration
				programs.
							
							.
					110.Establishing
			 voter identification
				(a)In
			 general
					(1)In person
			 votingSection 303(b)(2)(A)(i) of the Help America Vote Act of
			 2002 (42 U.S.C. 15483(b)(2)(A)(i)) is amended—
						(A)by striking
			 or at the end of subclause (I); and
						(B)by adding at the
			 end the following new subclause:
							
								(III)executes a
				written affidavit attesting to such individual’s identity;
				or
								.
						(2)Voting by
			 mailSection 303(b)(2)(A)(ii) of such Act (42 U.S.C.
			 15483(b)(2)(A)(ii)) is amended—
						(A)by striking
			 or at the end of subclause (I);
						(B)by striking the
			 period at the end of subclause (II) and inserting ; or;
			 and
						(C)and by adding at
			 the end the following new subclause:
							
								(III)a written
				affidavit, executed by such individual, attesting to such individual’s
				identity.
								.
						(b)Standards for
			 verifying voter information
					(1)In
			 generalSubtitle E of such Act, as added and amended by this Act,
			 is amended by adding at the end the following new section:
						
							299D.Voter
				identificationThe Commission
				shall develop standards for verifying the identification information required
				under section 303(a)(5) in connection with the registration of an individual to
				vote in a Federal
				election.
							.
					(2)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added by this Act, is amended by adding at the end the following
			 new item:
						
							
								Sec. 299D. Voter
				identification.
							
							.
					111.Impartial
			 administration of elections
				(a)Election
			 Administration Requirements
					(1)In
			 generalSubtitle C of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							327.Election
				administration requirements
								(a)Notice of
				changes in State election lawsNot later than 15 days prior to
				any Federal election, each State shall issue a public notice describing all
				changes in State law affecting the administration of Federal elections since
				the most recent prior election.
								(b)Observers
									(1)In
				generalEach State shall allow uniform and nondiscriminatory
				access to any polling place for purposes of observing a Federal election
				to—
										(A)voting rights and
				civil rights organizations; and
										(B)nonpartisan
				domestic observers and international observers.
										(2)Notice of denial
				of observation requestEach State shall issue a public notice
				with respect to any denial of a request by any observer described in paragraph
				(1) for access to any polling place for purposes of observing a Federal
				election. Such notice shall be issued not later than 24 hours after such
				denial.
									(3)No interference
				with election permittedNothing in this subsection may be
				construed to permit any individual observing a Federal election pursuant to
				this subsection to engage in campaign activity at a polling place or interfere
				in any way with the conduct of the election.
									(c)Effective
				dateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
								.
					(2)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 327. Election administration
				requirements.
							
							.
					(b)Study of
			 Administration of Elections by Nonpartisan Boards
					(1)StudyThe
			 Election Assistance Commission shall conduct a study analyzing the feasibility
			 and desirability of requiring States to carry out the administration of
			 elections for Federal office through nonpartisan election boards.
					(2)ReportNot
			 later than January 1, 2011, the Commission shall submit a report to Congress
			 and the relevant committees of Congress on the study conducted under paragraph
			 (1).
					112.Strengthening
			 the Election Assistance Commission
				(a)Budget
			 requests
					(1)In
			 generalPart 1 of subtitle A of title II of the Help America Vote
			 Act of 2002 (42 U.S.C. 15321 et seq.) is amended by inserting after section 209
			 the following new section:
						
							209A.Submission of
				budget requestsWhenever the
				Commission submits any budget estimate or request to the President or the
				Office of Management and Budget, it shall concurrently transmit a copy of such
				estimate or request to the Congress and to all relevant committees of the House
				and
				Senate.
							.
					(2)Clerical
			 amendmentThe table of contents for part 1 of subtitle A of title
			 II of such Act is amended by inserting after the item relating to section 209
			 the following new item:
						
							
								Sec. 209A. Submission of budget
				requests.
							
							.
					(b)Exemption from
			 paperwork reduction ActSection 3502(1) of title 44, United
			 States Code, is amended—
					(1)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E); and
					(2)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)the Election
				Assistance
				Commission;
							.
					(c)RulemakingSection
			 209 of the Help America Vote Act of 2002 (42 U.S.C. 15239) is amended—
					(1)by striking
			 The Commission and inserting the following:
						
							(a)In
				generalExcept as provided in subsection (b), the
				Commission
							;
				and
					(2)by adding at the
			 end the following new subsection:
						
							(b)ExceptionOn
				and after January 1, 2011, subsection (a) shall not apply to any authority
				granted under subtitle E of this title or subtitle C of title
				III.
							.
					(d)NIST
			 authority
					(1)In
			 generalSubtitle E of title II of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
						
							299E.Technical
				supportAt the request of the
				Commission, the Director of the National Institute of Standards and Technology
				shall provide the Commission with technical support necessary for the
				Commission to carry out its duties under this
				title.
							.
					(2)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added by this Act, is amended by adding at the end the following
			 new item:
						
							
								Sec. 299E. Technical
				support.
							
							.
					(e)Authorization of
			 appropriationsSection 210 of the Help America Vote Act of 2002
			 (42 U.S.C. 15330) is amended by striking for each of the fiscal years
			 2003 through 2005 and all that follows and inserting the following:
					
						for the Commission to carry out this title the
			 following:(1)For each of fiscal years 2003 through 2009,
				$10,000,000.
						(2)For fiscal year
				2010, $23,000,000, of which $3,000,000 is solely to carry out section
				299E.
						(3)For fiscal year
				2011 and each succeeding fiscal year, such sums as may be
				necessary.
						.
				113.Additional
			 Protections to Ensure Fair Administration of Federal Elections
				(a)Requiring Use of
			 Publicly Available Open Source Software in Voting Machines
					(1)Requiring Use of
			 Open Source Software
						(A)In
			 generalSubtitle C of title III of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
							
								328.Requiring Use
				of Publicly Available Open Source Software in Voting Machines
									(a)In
				GeneralEach State shall ensure that each voting machine used by
				the State for elections for Federal office uses open source software which may
				be accessible for inspection by the public, in accordance with standards
				established by the Commission under section 299G.
									(b)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
									.
						(B)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
							
								
									Sec. 328. Requiring use of publicly
				available open source software in voting
				machines.
								
								.
						(2)Establishment of
			 Standards
						(A)In
			 generalSubtitle E of title II of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
							
								299F.Standards for
				Publicly Available Open Source Software in Voting MachinesThe Commission shall establish standards for
				the software used in voting machines for elections for Federal offices,
				including standards to ensure that all such software is open source software
				which may be accessible for inspection by the
				public.
								.
						(B)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
							
								
									Sec. 299F. Standards for publicly
				available open source software in voting
				machines.
								
								.
						(b)Standards for
			 Conducting Recounts
					(1)In
			 generalSubtitle C of title III of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
						
							329.Standards for
				Conducting RecountsIn
				conducting any recount with respect to any election for Federal office in the
				State, the State shall ensure that a vote in the election will be counted when
				the intent of the voter can reasonably be determined from the
				ballot.
							.
					(2)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
						
							
								Sec. 329. Standards for conducting
				recounts.
							
							.
					(c)Prohibiting
			 Conflicts of Interest of Entities Involved in Manufacture, Distribution, or
			 Other Activities Relating to Voting Machines
					(1)Prohibiting
			 agreements by states with entities failing to meet anti-conflict of interest
			 standards
						(A)In
			 generalSubtitle C of title III of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
							
								329A.Prohibiting
				Agreements With Entities Failing to Meet Anti-Conflict of Interest Standards
				for Entities Involved With Voting Machines
									(a)In
				GeneralIn carrying out an election for Federal office, a State
				may not enter into any agreement with an entity regarding the manufacture,
				distribution, installation, servicing, or other activity with respect to a
				voting machine to be used for the election if the entity is not in compliance
				with the standards established by the Commission under section 299G for
				prohibiting conflicts of interest of such entities.
									(b)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2011.
									.
						(B)Clerical
			 amendmentThe table of contents for subtitle C of title III of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
							
								
									Sec. 329A. Prohibiting agreement with
				entities failing to meet anti-conflict of interest standards for entities
				involved with voting
				machines.
								
								.
						(2)Establishment of
			 standards
						(A)In
			 generalSubtitle E of title II of such Act, as added and amended
			 by this Act, is amended by adding at the end the following new section:
							
								299G.Standards for
				Prohibiting Conflicts of Interest of Entities Involved in Manufacture,
				Distribution, or Other Activities Relating to Voting MachinesThe Commission shall establish standards to
				prohibit conflicts of interest of entities engaged in the manufacture,
				distribution, installation, servicing, or other activities with respect to
				voting machines, including standards to prohibit any such entity from directly
				or indirectly providing any funds or property (including in-kind funds and
				property) to any candidate for public office, any political party, any
				political committee under the Federal Election Campaign Act of 1971, any
				organization described in section 527 of the Internal Revenue Code of 1986, or
				any other entity organized for any partisan political
				purpose.
								.
						(B)Clerical
			 amendmentThe table of contents for subtitle E of title II of
			 such Act, as added and amended by this Act, is amended by adding at the end the
			 following new item:
							
								
									Sec. 299G. Standards for prohibiting
				conflicts of interest of entities involved in manufacture, distribution, or
				other activities relating to voting
				machines.
								
								.
						114.Authorization
			 of appropriationsSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15408(a)) is amended by
			 adding at the end the following new paragraphs:
				
					(4)For fiscal year
				2010, $2,000,000,000.
					(5)For each fiscal
				year after 2010, such sums as are
				necessary.
					.
			115.Effective
			 dateThis title and the
			 amendments made by this title shall take effect on January 1, 2010.
			IIProhibiting
			 Deceptive Practices
			201.Prohibition on
			 deceptive practices in Federal elections
				(a)In
			 generalChapter 29 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						618.Deceptive
				practices in Federal elections
							(a)Whoever, within 60 days before a Federal
				election, knowingly communicates election-related information about that
				election, knowing that information to be false, with the intent to prevent
				another person from exercising the right to vote in that election, or attempts
				to do so, shall be fined under this title or imprisoned not more than 5 years,
				or both.
							(b)As used in this section—
								(1)the term Federal election
				means any general, primary, run-off, or special election for the office of
				President, Vice President, presidential elector, Member of the Senate, Member
				of the House of Representatives, or Delegate or Commissioner from a territory
				or possession; and
								(2)the term
				election related information means information regarding—
									(A)the time, place,
				or manner of conducting the election;
									(B)the qualifications
				for or restrictions on voter eligibility for the election, including—
										(i)any criminal penalties associated with
				voting in the election; or
										(ii)information
				regarding a voter's registration status or eligibility;
										(C)with respect to a
				closed primary election, the political party affiliation of any candidate for
				office, if the communication of the information also contains false information
				described in subparagraph (A) or (B); or
									(D)the explicit
				endorsement by any person or organization of a candidate running for any office
				voted on in the
				election.
									.
				(b)Clerical
			 amendmentThe table of sections for chapter 29 of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
					
						
							618. Deceptive practices in Federal
				elections.
						
						.
				202.Modification of
			 penalty for voter intimidationSection 594 of title 18, United States Code,
			 is amended by striking one year and inserting 5
			 years.
			203.Sentencing
			 guidelines
				(a)Review and
			 AmendmentNot later than 90
			 days after the date of enactment of this Act, the United States Sentencing
			 Commission, pursuant to its authority under section 994 of title 28, United
			 States Code, and in accordance with this section, shall review and, if
			 appropriate, amend the Federal sentencing guidelines and policy statements
			 applicable to persons convicted of any offense under sections of title 18,
			 United States Code, that are added or modified by this title.
				(b)AuthorizationThe
			 United States Sentencing Commission may, for the purposes of the amendments
			 made pursuant to this section, amend the Federal sentencing guidelines in
			 accordance with the procedures set forth in section 21(a) of the Sentencing Act
			 of 1987 (28 U.S.C. 994 note) as though the authority under that section had not
			 expired.
				204.Reporting
			 violations and remedial action
				(a)ReportingAny
			 person may report to the Attorney General any violation or possible violation
			 of section 594 or 618 of title 18, United States Code.
				(b)Corrective
			 action
					(1)In
			 generalImmediately after receiving a report under subsection
			 (a), the Attorney General shall consider and review such report and, if the
			 Attorney General determines that there is a reasonable basis to find that a
			 violation has occurred, the Attorney General shall—
						(A)undertake all
			 effective measures necessary to provide correct information to voters affected
			 by the false information;
						(B)refer any matter under the jurisdiction of
			 the Civil Rights Division of the Department of Justice to such division for
			 prosecution; and
						(C)refer the matter
			 to the appropriate Federal and State authorities for criminal prosecution or
			 civil action after the election.
						(2)Regulations
						(A)In
			 generalThe Attorney General shall promulgate regulations
			 regarding the methods and means of corrective actions to be taken under
			 paragraph (1). Such regulations shall be developed in consultation with the
			 Election Assistance Commission, civil rights organizations, voting rights
			 groups, State and local election officials, voter protection groups, and other
			 interested community organizations.
						(B)Study
							(i)In
			 generalThe Attorney General, in consultation with the Federal
			 Communications Commission and the Election Assistance Commission, shall conduct
			 a study on the feasibility of providing the corrective information under
			 paragraph (1) through public service announcements, the emergency alert system,
			 or other forms of public broadcast.
							(ii)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Attorney
			 General shall submit to Congress a report detailing the results of the study
			 conducted under clause (i).
							(3)Publicizing
			 remediesThe Attorney General
			 shall make public through the Internet, radio, television, and newspaper
			 advertisements information on the responsibilities, contact information, and
			 complaint procedures applicable under this section.
					(c)Reports to
			 Congress
					(1)In
			 generalNot later than 90 days after any primary, general, or
			 run-off election for Federal office, the Attorney General shall submit to
			 Congress a report compiling and detailing any allegations of false information
			 submitted pursuant to subsection (a) and relating to such election.
					(2)ContentsEach
			 report submitted under paragraph (1) shall include—
						(A)detailed
			 information on specific allegations of deceptive tactics;
						(B)statistical
			 compilations of how many allegations were made and of what type;
						(C)the geographic
			 locations of and the populations affected by the alleged deceptive
			 information;
						(D)the status of the
			 investigations of such allegations;
						(E)any corrective
			 actions taken in response to such allegations;
						(F)the rationale used
			 for any corrective actions or for any refusal to pursue an allegation;
						(G)the effectiveness
			 of any such corrective actions;
						(H)whether a Voting
			 Integrity Task Force was established with respect to such election, and, if so,
			 how such task force was staffed and funded;
						(I)any referrals of
			 information to other Federal, State, or local agencies;
						(J)any suit
			 instituted under section 2004(b)(2) of the Revised Statutes (42 U.S.C.
			 1971(b)(2)) in connection with such allegations; and
						(K)any criminal
			 prosecution instituted under title 18, United States Code, in connection with
			 such allegations.
						(3)Report made
			 publicOn the date that the Attorney General submits the report
			 required under paragraph (1), the Attorney General shall also make the report
			 publicly available through the Internet and other appropriate means.
					(d)Delegation of
			 duties
					(1)In
			 generalThe Attorney General shall delegate the responsibilities
			 under this section to a Voting Integrity Task Force established under paragraph
			 (2).
					(2)Voting integrity
			 task force
						(A)In
			 generalThe Attorney General shall establish a Voting Integrity
			 Task Force to carry out the requirements of this section with respect to any
			 general, primary, run-off, or special election for Federal office.
						(B)CompositionAny
			 Voting Integrity Task Force established under paragraph (1) shall be under the
			 direction of the Assistant Attorney General for the Civil Rights Division and
			 the Assistant Attorney General for the Criminal Division, jointly.
						(e)Federal
			 officeFor purposes of this section, the term Federal
			 office means the office of President, Vice President, presidential
			 elector, Member of the Senate, Member of the House of Representatives, or
			 Delegate or Commissioner from a territory or possession of the United
			 States.
				IIIProhibiting
			 Voter Caging
			301.Voter caging
			 and other questionable challenges prohibited
				(a)In
			 GeneralChapter 29 of title 18, United States Code, as amended by
			 section 201(a), is amended by adding at the end the following:
					
						619.Voter caging and
				other questionable challenges
							(a)DefinitionsIn
				this section—
								(1)the term voter caging document
				means—
									(A)a nonforwardable
				document that is returned to the sender or a third party as undelivered or
				undeliverable despite an attempt to deliver such document to the address of a
				registered voter or applicant; or
									(B)any document with
				instructions to an addressee that the document be returned to the sender or a
				third party but is not so returned, despite an attempt to deliver such document
				to the address of a registered voter or applicant, unless at least two Federal
				election cycles have passed since the date of the attempted delivery;
									(2)the term
				voter caging list means a list of individuals compiled from voter
				caging documents; and
								(3)the term
				unverified match list means a list produced by matching the
				information of registered voters or applicants for voter registration to a list
				of individuals who are ineligible to vote in the registrar’s jurisdiction, by
				virtue of death, conviction, change of address, or otherwise; unless one of the
				pieces of information matched includes a signature, photograph, or unique
				identifying number ensuring that the information from each source refers to the
				same individual.
								(b)Prohibition
				Against Voter CagingNo State
				or local election official shall prevent an individual from registering or
				voting in any election for Federal office, or permit in connection with any
				election for Federal office a formal challenge under State law to an
				individual’s registration status or eligibility to vote, if the basis for such
				decision is evidence consisting of—
								(1)a voter caging
				document or voter caging list;
								(2)an unverified
				match list;
								(3)an error or omission on any record or paper
				relating to any application, registration, or other act requisite to voting, if
				such error or omission is not material to an individual’s eligibility to vote
				under section 2004 of the Revised Statutes, as amended (42 U.S.C.
				1971(a)(2)(B)); or
								(4)any other evidence
				so designated for purposes of this section by the Election Assistance
				Commission,
								except
				that the election official may use such evidence if it is corroborated by
				independent evidence of the individual’s ineligibility to register or vote.(c)Requirements For
				Challenges by Persons Other Than Election Officials
								(1)Attestation of
				first-hand knowledge of ineligibilityNo person, other than a State or local
				election official, shall submit a formal challenge to an individual’s
				eligibility to register to vote in an election for Federal office or to vote in
				an election for Federal office unless that challenge is supported by personal,
				first-hand knowledge regarding the grounds for ineligibility which is—
									(A)documented in
				writing; and
									(B)subject to an oath
				or attestation under penalty of perjury that the individual who is the subject
				of the challenge is ineligible to register to vote or vote in that
				election.
									(2)Prohibiting
				challenges based on certain evidenceNo person, other than a State or local
				election official, shall submit a formal challenge to an individual’s
				eligibility to register to vote in an election for Federal office or to vote in
				an election for Federal office if the basis for such challenge is evidence
				consisting of—
									(A)a voter caging
				document or voter caging list;
									(B)an unverified
				match list;
									(C)an error or
				omission on any record or paper relating to any application, registration, or
				other act requisite to voting, if such error or omission is not material to an
				individual’s eligibility to vote under section 2004 of the Revised Statutes, as
				amended (42 U.S.C. 1971(a)(2)(B)); or
									(D)any other evidence so designated for
				purposes of this section by the Election Assistance Commission.
									(d)Penalties for
				Knowing MisconductWhoever
				knowingly challenges the eligibility of one or more individuals to register or
				vote or knowingly causes the eligibility of such individuals to be challenged
				in violation of this section with the intent that one or more eligible voters
				be disqualified, shall be fined under this title or imprisoned not more than 5
				years, or both, for each such violation. Each violation shall be a separate
				offense.
							(e)No Effect on
				Related LawsNothing in this
				section is intended to override the protections of the National Voter
				Registration Act of 1993 (42 U.S.C. 1973gg et seq.) or to affect the Voting
				Rights Act of 1965 (42 U.S.C. 1973 et
				seq.).
							.
				(b)Clerical
			 AmendmentThe table of sections for chapter 29 of title 18,
			 United States Code, as amended by section 201(b), is amended by adding at the
			 end the following:
					
						
							619. Voter caging and other questionable
				challenges.
						
						.
				302.SeverabilityIf any provision of this title or any
			 amendment made by this title, or the application of a provision to any person
			 or circumstance, is held to be unconstitutional, the remainder of this title
			 and the amendments made by this title, and the application of the provisions to
			 any person or circumstance, shall not be affected by the holding.
			IVRestoring Voting
			 Rights
			401.Rights of
			 citizensThe right of an
			 individual who is a citizen of the United States to vote in any election for
			 Federal office shall not be denied or abridged because that individual has been
			 convicted of a criminal offense unless such individual is serving a felony
			 sentence in a correctional institution or facility at the time of the
			 election.
			402.Enforcement
				(a)Attorney
			 generalThe Attorney General may, in a civil action, obtain such
			 declaratory or injunctive relief as is necessary to remedy a violation of this
			 title.
				(b)Private right of
			 action
					(1)Notice to
			 election officialA person who is aggrieved by a violation of
			 this title may provide written notice of the violation to the chief election
			 official of the State involved.
					(2)Action
			 permittedExcept as provided in paragraph (3), if the violation
			 is not corrected within 90 days after receipt of a notice under paragraph (1),
			 or within 20 days after receipt of the notice if the violation occurred within
			 120 days before the date of an election for Federal office, the aggrieved
			 person may, in a civil action obtain declaratory or injunctive relief with
			 respect to the violation.
					(3)Waiver of notice
			 for violations occurring near date of electionIf the violation
			 occurred within 30 days before the date of an election for Federal office, the
			 aggrieved person need not provide notice to the chief election official of the
			 State under paragraph (1) before bringing a civil action to obtain declaratory
			 or injunctive relief with respect to the violation.
					403.Notification of
			 restoration of voting rights
				(a)State
			 notification
					(1)NotificationOn
			 the date determined under paragraph (2), each State shall notify in writing any
			 individual who has been convicted of a criminal offense under the law of that
			 State that such individual has the right to vote in an election for Federal
			 office pursuant to this title and may register to vote in any such
			 election.
					(2)Date of
			 notification
						(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
							(i)is
			 sentenced to serve only a term of probation; or
							(ii)is
			 released from the custody of that State (other than to the custody of another
			 State or the Federal Government to serve a term of imprisonment for a felony
			 conviction).
							(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced.
						(b)Federal
			 notification
					(1)NotificationOn
			 the date determined under paragraph (2), the Director of the Bureau of Prisons
			 shall notify in writing any individual who has been convicted of a criminal
			 offense under Federal law that such individual has the right to vote in an
			 election for Federal office pursuant to this title and may register to vote in
			 any such election.
					(2)Date of
			 notification
						(A)Felony
			 convictionIn the case of such an individual who has been
			 convicted of a felony, the notification required under paragraph (1) shall be
			 given on the date on which the individual—
							(i)is
			 sentenced to serve only a term of probation by a court established by an Act of
			 Congress; or
							(ii)is
			 released from the custody of the Bureau of Prisons (other than to the custody
			 of a State to serve a term of imprisonment for a felony conviction).
							(B)Misdemeanor
			 convictionIn the case of such an individual who has been
			 convicted of a misdemeanor, the notification required under paragraph (1) shall
			 be given on the date on which such individual is sentenced.
						404.DefinitionsFor purposes of this title:
				(1)Correctional
			 institution or facilityThe term correctional institution
			 or facility means any prison, penitentiary, jail, or other institution
			 or facility for the confinement of individuals convicted of criminal offenses,
			 whether publicly or privately operated, except that such term does not include
			 any residential community treatment center (or similar public or private
			 facility).
				(2)ElectionThe
			 term election means—
					(A)a general,
			 special, primary, or runoff election;
					(B)a convention or
			 caucus of a political party held to nominate a candidate;
					(C)a primary election
			 held for the selection of delegates to a national nominating convention of a
			 political party; or
					(D)a primary election
			 held for the expression of a preference for the nomination of persons for
			 election to the office of President.
					(3)Federal
			 officeThe term Federal office means the office of
			 President or Vice President of the United States, or of Senator or
			 Representative in, or Delegate or Resident Commissioner to, the Congress of the
			 United States.
				(4)ProbationThe
			 term probation means probation, imposed by a Federal, State, or
			 local court, with or without a condition on the individual involved
			 concerning—
					(A)the individual’s
			 freedom of movement;
					(B)the payment of
			 damages by the individual;
					(C)periodic reporting
			 by the individual to an officer of the court; or
					(D)supervision of the
			 individual by an officer of the court.
					405.Relation to
			 other laws
				(a)State laws
			 relating to voting rightsNothing in this title shall be
			 construed to prohibit the States enacting any State law which affords the right
			 to vote in any election for Federal office on terms less restrictive than those
			 established by this title.
				(b)Certain Federal
			 ActsThe rights and remedies established by this title are in
			 addition to all other rights and remedies provided by law, and neither rights
			 and remedies established by this title shall supersede, restrict, or limit the
			 application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) or the
			 National Voter Registration Act (42 U.S.C. 1973–gg).
				406.Federal prison
			 fundsNo State, unit of local
			 government, or other person may receive or use, to construct or otherwise
			 improve a prison, jail, or other place of incarceration, any Federal grant
			 amounts unless that person has in effect a program under which each individual
			 incarcerated in that person’s jurisdiction who is a citizen of the United
			 States is notified, upon release from such incarceration, of that individual’s
			 rights under section 401.
			407.Effective
			 dateThis title shall apply to
			 citizens of the United States voting in any election for Federal office held
			 after the date of the enactment of this Act.
			VElection Day as
			 Legal Public Holiday
			501.Treatment of
			 election day in same manner as legal public holiday for purposes of Federal
			 employmentFor purposes of any
			 law relating to Federal employment, the Tuesday next after the first Monday in
			 November in 2010 and each even-numbered year thereafter shall be treated in the
			 same manner as a legal public holiday described in section 6103 of title 5,
			 United States Code.
			502.Study by
			 Comptroller General of impact on voter participation
				(a)In
			 generalThe Comptroller General shall conduct a study of the
			 impact of section 501 on voter participation.
				(b)ReportNot
			 later than May 1, 2015, the Comptroller General shall submit a report to
			 Congress and the President on the results of the study conducted under
			 subsection (a).
				503.Sense of
			 Congress regarding treatment of day by private employersIt is the sense of Congress that private
			 employers in the United States should give their employees a day off on the
			 Tuesday next after the first Monday in November in 2010 and each even-numbered
			 year thereafter to enable the employees to cast votes in the elections held on
			 that day.
			
